Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments


Applicant’s arguments, see pp. 3-6, filed 12 April 2022, with respect to the rejection of claim 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grosz et al. (U.S. PG-PUB 2014/0096012, 'GROSZ'). The previously-cited CHARLES reference is no longer relied upon in this Office action. Please see the Office action below for further explanation regarding the rationale for the rejection of the newly-amended limitations.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Santiquet et al. (U.S. PG-PUB 2013/0332119, 'SANTIQUET') in view of Grosz et al. (U.S. PG-PUB 2014/0096012, 'GROSZ').
Regarding claim 1, SANTIQUET discloses a method of editing 3D scenes, the method comprising: 
applying functions to one or more objects based on characteristics of the object (SANTIQUET; FIG. 1; ¶ 0065; “… the method starts with a 3D model or assembly of objects [‘one or more objects’] stopped or immobile. … the assembly of objects or 3D model is a centrifugal "fly ball" governor CG whose rotation of the mast [The Examiner asserts that applying a ‘centrifugal’ force by ‘rotation’ is analogous to ‘applying functions’.] would spread apart the two spheres [‘characteristics of the object’] of the assembly until the maximum distance between them is reached.”) and physics applied to the objects (SANTIQUET; FIGS. 1-2; ¶ 0071; “An interaction on an axis … translates the part on which the manipulator is placed, and an interaction on an arc … turns the part on which the manipulator is placed. As dynamic manipulation is running, this manipulation can turn and translate the part of the assembly on which it is placed taking into account physical laws of motion: it's a dynamic manipulator. The character dynamic of the manipulator is illustrated by double arcs of circle. … in a step 2, the user can make a drag and drop of the dynamic manipulator DM on the part of the assembly where the user wants to apply the load.”); and 
generating data of the objects  ([The Examiner asserts that although SANTIQUET does not explicitly disclose graphics editors; SANTIQUET does disclose a ‘dynamic manipulator DM’, which displays a ‘dynamic simulation’ which may be viewed as an animated sequence, see FIG. 2 of SANTIQUET.]).
              
    PNG
    media_image1.png
    422
    643
    media_image1.png
    Greyscale





SANTIQUET does not explicitly disclose graphics editors, which GROSZ discloses (GROSZ; FIG. 34; ¶ 0332; “FIG. 34 is a screen shot 3400 of a photobook … that is open and displaying two pages, [called here a] canvas [which] may include any workspace for rendering graphics [‘rendering a scene’]. … there is a first canvas page 3401 and a second canvas page 3402. Each page contains at least two photo slots for containing digital photos. These are photo slots 3403 and 3404 on page 3401 and photo slots 3405 and 3406 on page 3402.”), nor does SANTIQUET disclose determining whether the objects are aligned or non-aligned based on a repulsive force between objects, which GROSZ discloses (GROSZ; ¶ 0335; “The motion is initiated in this case by a client selecting one of the horses and making moving it towards the ball until the boundaries intersect. In this case the boundaries are repellant boundaries [‘objects are … non-aligned’]. The lighter weight of the soccer ball (physics attribute) causes the ball to move and not the horses resulting in the desired effect. The motion dynamics are simulated by a physics engine … The items (horses and ball) are linked together algorithmically with respect to the boundaries and desired physics effects. … … boundaries may repel or attract [‘determining whether the objects are aligned or non-aligned’] relative to motion, or may trigger some other preprogrammed physics when making contact with another recognized boundary.”), nor does SANTIQUET disclose rendering a scene including the non-alignment of objects, which GROSZ discloses (GROSZ; FIG. 29; ¶ 0331; “… server 2904 includes a physics simulation engine (PSE) 2907 [which is] adapted to deliver motion dynamics resulting from detection of a trigger relative to … objects … that … [have] interactive boundaries that … repel objects [‘repulsive force between objects’]  with polar … boundaries [non-alignment of objects]. There are … simulations engines available for rendering motion dynamics for digital objects that are assigned certain properties and include trigger criteria such as having interactive boundaries.” [The Examiner notes that the instant disclosure depicts and describes several instances of ‘non-alignment’ of the boundaries of objects, such as FIGS. 37-41 and ¶ 0149-159. The Examiner asserts that the ‘wiggling operation’ behavior as depicted and described in FIG. 42 and ¶ 0158-159 is analogous to the ‘interactive boundaries’ of GROSZ wherein the horses kick the ball in FIG. 34, in that both references teach the non-overlaying of two graphical objects using a particular locomotion to signify how the graphics are non-aligning with respect to the boundaries of said objects in the simulated physical environment.]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of editing 3D scenes of SANTIQUET to include the graphics editors, the determining whether the objects are aligned or non-aligned based on a repulsive force between objects, and the rendering a scene including the non-alignment of objects of GROSZ. The motivation for this modification could have been to incorporate the features of the GUI graphics editor (photobook project) of GROSZ into the dynamic manipulator of SANTIQUET in order to graphically simulate how physical phenomena (Newtonian forces, etc.) may interact with simulated objects.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619